 DECISIONS OF NATIONAL LABOR RELATIONS BOARDS. S. Kresge Company and Truck Drivers andHelpers Local Union No. 696, affiliated withInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Case 17-CA-7427January 24, 1978DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, ANDTRUESDALEOn June 16, 1977, Administrative Law JudgeGerald A. Wacknov issued the attached Decision inthis proceeding. Thereafter, the Charging Party filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbrief, and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV, Administrative Law Judge: Pur-suant to notice, a hearing with respect to this matter washeld before me in Lawrence, Kansas, on March 22, 1977.The charge was filed on December 9, 1976,' by TruckDrivers and Helpers Local Union No. 696, affiliated withInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (herein called theUnion). The complaint, issued January 26, 1977, allegesviolations by S. S. Kresge Company (herein called Respon-dent) of Section 8(a)(1) and (3) of the National LaborRelations Act, as amended (herein called the Act). Respon-dent's answer, duly filed, denies the commission of anyunfair labor practices.The parties were afforded a full opportunity to be heard,to call, examine, and cross-examine witnesses, and tointroduce relevant evidence. Since the close of the hearing,I All dates or time periods hereinafter are within 1976, unless stated to beotherwise.2 The Charging Party's posthearing motion to dismiss Respondent's brieffor untimeliness is hereby denied, as said brief was timely received on the234 NLRB No. 72briefs have been received from the General Counsel, andfrom both Respondent's counsel and counsel for theCharging Party.2Upon the entire record, and based upon my observationof the witnesses and consideration of the briefs submitted, Imake the following:FINDINGS OF FACTI. JURISDICTIONRespondent is a corporation engaged in the retailmerchandising business and maintains a warehouse facilitylocated in Lawrence, Kansas (the facility involved herein).In the course and conduct of its business operations at itsLawrence, Kansas, warehouse, Respondent annually pur-chases in excess of $50,000 worth of goods and materialsdirectly from suppliers located outside the State of Kansas.In the course and conduct of its total business operations,Respondent receives gross annual revenues in excess of$500,000. Respondent admits, and I find, that it is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II1. THE LABOR ORGANIZATION INVOLVEDIt is admitted that the Union is, and has been at all timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe principal issue raised by the pleadings is whether onor about November 22 Respondent discharged employeeCharles Transue because of his activity, and the activity ofother employees, on behalf of the Union.B. The Facts1. BackgroundRespondent, as a part of its multistate retail salesoperations, maintains and operates a large warehouse inLawrence, Kansas, called the Lawrence distribution center,at which facility Respondent currently employs approxi-mately 379 warehouse employees.During the winter of 1975, the Union commenced anorganizational campaign among Respondent's warehouseemployees. Upon the filing of a representation petition theBoard conducted an election among Respondent's employ-ees on April 29. On October 18, following the investigationand dismissal of election objections filed by Respondent,the Union was certified as the collective-bargaining repre-sentative of Respondent's employees in a unit apparentlyconsisting of all warehouse and maintenance employeeswith the customary exclusions.3date determined for the filing of briefs; namely, April 26, 1977.3 Both prior to and after the election Respondent committed variousviolations of Sec. 8(aXI) and (3) of the Act, as recently found by the Boardin S. S. Kresge Company, 229 NLRB 10 (1977).402 S. S. KRESGE COMPANY2. Transue's dischargeCharles Transue began working for Respondent onNovember 7, 1972. At the time of his discharge he wasemployed as an order filler in the repack department. Hewas considered to be one of the most capable and reliableemployees in Respondent's employ and maintained anexcellent employment record throughout his 4 years ofservice with Respondent.About I week prior to the April 29 representationelection, and immediately following a group meetingconducted by Respondent for the purpose of attempting todissuade employees from voting for the Union in theforthcoming election, Supervisor Gary Speer asked Tran-sue what he thought about the Union.4Transue repliedthat he thought the Union would be a pretty good thing tohave and that he did not understand why the Companywas so opposed to it. Speer replied, "Neither do I."Prior to the election, K. L. Dunkle, Respondent's vicepresident in charge of warehousing, who had apparentlybeen circulating among the employees and engaging themin individual conversations regarding the election, alsospoke to Transue about the matter. Transue happened tostate that he would soon be getting married, and men-tioned the high cost of living. Dunkle asked Transue if hispet peeve was money, and Transue replied, "Yes, I thinkwe should make it a matter of negotiations. I think if theUnion got in, it would help us increase our wages." Dunklereplied that he believed Respondent's wage schedule wasvery fair and competitive.On November 22, Transue clocked out for lunch at 12:45p.m. and left Respondent's premises, an allowable andcustomary procedure for employees on the day shift.Transue had felt ill that morning but had intended tocomplete his shift after lunch. However, becoming increas-ingly ill during his lunch break, he proceeded to drivehome, a 30-mile trip, rather than return to the warehouse.Upon arriving home, even though he contemplated that hemight "receive a scolding" for not calling in and wouldpossibly be cautioned that he should phone the next time,Transue failed to notify Respondent that he would beabsent from work that afternoon.Bob Coffelt, manager of the repack department, wasadvised at or about 1:25 p.m. that day by one of Coffelt'sassistants, also a supervisor, that Transue's "wheeler" orcart used for filling orders had been found but that Transuecould not be located.5Coffelt instructed the assistant to4 There is no evidence that Transue testified in the pnor unfair laborpractice proceeding.s Transue was supposed to return from lunch about 1:20 p.m., within 5minutes after the buzzer sounds.6 Guthrie admits, in effect, posing such a question to Coffelt. Guthrie'stestimony in this regard is quite puzzling as he further testified that he wasnot then aware that an employee could be or ever had been discharged forleaving work during the lunch period and fading to return or call in.Questioned repeatedly about this, Guthrie testified that he had takenenough time off, and therefore had become familiar enough with theunwritten call-in rule, to understand that calling in under such circum-stances was expected by Respondent, and that failure to adhere to the rulecould possibly result in discharge. He further testified that he posed thequestion to Coffelt regarding the possibility of Transue's discharge "becausethe way they change the rules so often you never know what is going tohappen."I An employee is customarily required to obtain a pass from his or hercheck the restroom and other areas including the guardcubicle where the timecards are kept. Coffelt also askedother employees on the floor whether they knew thewhereabouts of Transue. Coffelt then advised the person-nel manager, James Dickey, of Transue's absence, acustomary procedure upon discovering the unauthorizedabsence of an employee. According to Coffelt, he askedDickey what would happen to Transue for walking off thejob and inquired whether this would constitute grounds forTransue's termination. Dickey said that employees hadalways been terminated for this rule infraction, and advisedCoffelt of several employees who had been so terminated,including a recent termination which occurred the previousmonth in the shipping department. Coffelt admits that hecarefully questioned Dickey about the matter becauseCoffelt had never had occasion to discharge an employeefor such a rule infraction and he was apparently of theopinion that the automatic discharge of Transue was notwarranted under the circumstances.Coffelt testified that, either prior or subsequent tocontacting Dickey, the record being unclear on this point,he sought out Transue's friend and coworker, DavidGuthrie, and asked Guthrie if he knew why Transue hadnot returned from lunch. Guthrie said, according toCoffelt, that Transue had left the warehouse, that heseemed worried or bothered about something, and thatGuthrie could not understand why Transue had notinformed him of his intentions. Apparently, during thissame conversation Guthrie asked, "If Charlie [Transueldoesn't come back, is he going to be terminated," to whichquestion Coffelt replied that he would have to check with"personnel."sCoffelt then said he wished Transue wouldhave requested a pass ? so that he could have been excusedfrom work.8The next morning, November 23, Transue informed theoffice that he would not be at work because of illness. Thatafternoon Guthrie, who had learned from Coffelt thatTransue was, in fact, going to be discharged, phonedTransue and told him that Respondent had determined todischarge Transue because he had left the warehouse theday before and had failed to notify Respondent that hewould not be returning to work.Transue immediately attempted to phone Coffelt at thewarehouse, and, being informed that Coffelt had gonehome for the day, then reached Coffelt at his home.Transue stated to Coffelt that he understood he had beendischarged. Coffelt confirmed this, expressing his regretssupervisor upon leaving the premises during the shift. However, anexception to this rule is that upon leaving the premises for the 30-minutelunch break such a pass is not required. and the employee is expected toreturn to work after the lunch break or call in and explain the reason for hisfailure to return to work.s Guthrie's testimony regarding this conversation is quite different.According to Guthrie, CoffIlt stated that the worst that could happen toTransue for failing to call in would be his receiving a written reprimand, andthat if Coffelt had known that Transue had not intended to return to workthat afternoon or was not going to call in, Coffelt would have written out apass and thereby covered for him. Coffelt added, according to Guthrie, that"the cat was out of the bag" as Transue's absence had already been reportedto the front office. and therefore Coffelt could not issue the pass whichwould operate as an excuse for Transue's absence. Coffelt specifically deniesmaking these comments to Guthrie. As a result of my findings herein, itappears unnecessary to make credibility resolutions in this regard.403 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand explaining, according to the testimony of Transue, thatmanagement had on several occasions phoned Respon-dent's headquarters in Troy, Michigan, to discuss thesituation, and that Respondent's local management hadbeen instructed to discharge Transue for leaving work inthe middle of the day without informing his supervisor, arule violation which, according to officials at Respondent'sTroy, Michigan, headquarters, warranted automatic dis-missal. Coffelt informed Transue that a number of employ-ees were very upset over the matter and that severalemployees had voiced their feelings about the matter to R.C. Fisher, the plant manager. He further said, according toTransue, that Respondent "would have to follow companypolicy pretty closely now because of the union thing and hewished this had happened at some other time." Coffelt thenasked Transue to come to the warehouse the next morningand speak with him and, if he desired, with Fisher.9The next morning, November 24, Transue, havingchosen not to meet with Fisher, met with Coffelt and JamesDickey, Respondent's personnel manager, in Dickey'soffice. Coffelt again expressed his regret over the situation,reiterating that many employees had become very upsetover Transue's discharge and that the matter had beendiscussed with Respondent's headquarters. Transue ex-plained that he had been ill when he went home onNovember 22, and stated that he was sorry to haveinconvenienced Respondent by not calling in. He furtherstated that he had not realized that he was required to callin under the circumstances, particularly because the call-inrule was not included in the employees' handbook. Coffeltreplied, according to Transue, that the rule probablyshould have been set forth in the handbook, and thatRespondent had a new handbook which had not yet beenreleased because Respondent's headquarters was con-cerned about lawsuits.Following this meeting Transue had a separate conversa-tion with Coffelt. Transue reiterated that the handbookshould have explained that failing to call in under suchcircumstances constituted grounds for discharge, and, asTransue was about to leave the premises, Coffelt suggestedthat Transue might seek assistance from the Union.3. Employees reaction to the discharge of TransueUpon being advised of Transue's discharge, employeeGuthrie immediately asked to speak with Fisher, the plantmanager. Such a meeting was arranged and Guthrieexpressed his feeling to Fisher that Transue's discharge wass Coffelt's version of the conversation is somewhat different. Thus,Coffelt testified that he informed Transue that he had been discharged andthat his coworkers were upset about the situation. Coffelt further stated thatmost personnel matters were checked with Troy because, as a result of theunion activity at the Lawrence distribution center, Troy was being keptinformed of everything that was occurring locally. Coffelt advised Transuethat there had been prior terminations for walking off the job, that this wascompany policy, and that there could be no exceptions to the rule "becausewe are in a [union] negotiation period where there cannot be any changes asfar as adding new policy or taking away policy." Apparently at this time, therecord being somewhat unclear, Coffelt asked why Transue had failed tocall in and report that he would not be returning to work the preceedingafternoon. Transue replied, according to Coffelt, that he had felt ill andbelieved that although he might get a writeup he did not contemplate that hemight be terminated. Under the circumstances, it also appears unnecessaryto resolve this conflict in testimony.unfair because employees were not given prior writtennotification of the rule, and that Transue was thereforebeing used as an example by Respondent apparently forthe purpose of establishing a more stringent disciplinaryresponse to an infraction of the rule. Fisher, agreeing thatthis particular rule was not embodied in the employees'handbook, replied that while rules had been disregarded inthe past, Respondent had to start tightening up andenforcing previously established rules. Guthrie reiteratedthat the particular rule in question was not contained in thehandbook, and added that employees had gotten awaywith similar rule infractions before. Fisher agreed thatunder the leadership of the former plant manager, R. D.Jacobs, the rule may not have been strictly enforced anddepartment managers or supervisors may have covered foremployees under similar circumstances, but Fisher indicat-ed that such practices would not be permitted while he wasplant manager.'0Employee Michael Blevens had a conversation withCoffelt regarding the matter and asked why Transue wasfired. Coffelt replied that Transue was fired for walking offthe job. Blevens said he couldn't quite agree that Transue'sconduct could be reasonably characterized as "walking offthe job," and Coffelt invited Blevens to speak with Fisherregarding the matter if he wanted to. Later that day,Blevens and another employee, Jim Ralston, did speakwith Fisher, Coffelt again being present during the conver-sation. Blevens asked Fisher why Transue was fired andFisher replied, "because he walked off the job." Blevenstook issue with this, stating that Transue really didn't walkoff the job, but rather merely went home at his lunch breakwithout a pass and that such conduct could not "technical-ly" be deemed to constitute walking off the job. Fisherreplied that perhaps as a technical matter Transue'sconduct did not constitute walking off the job, but,referring to a rule sheet, Fisher said that the rules had beenbasically in effect since the plant opened, and that eachemployee had been required to read the rules uponapplying for employment. Fisher then suggested thatTransue had violated company policy by "not honoringcompany time." 1 Blevens asked Fisher how the employeeswere supposed to know what the rules were if they were notwritten down in the handbook, and Fisher replied that anyemployee should know that if he walks off the job he isgoing to be fired for it.12 Blevens said that unless employ-ees happen to hear of it through the grapevine, there is noway of knowing what the rules are. He stated that since hehad been employed by Respondent he had never heard of10 Fisher did not testify in this proceeding. Coffelt, who was presentduring the conversation, did not deny Guthrie's testimony regardingFisher's remarks during the conversation. In S. S. Kresge Company, supra atI , it is stated that Jacobs was plant manager prior to on or about April 6,;and at 16 it is stated that Fisher became Respondent's temporary manageron April 14, and became permanent manager on April 26.1i Blevens testified that he did not respond to Fisher's latter statementbecause Bleven's agreed that Transue perhaps "did not honor companytime." While the record is unclear, both Fisher and Blevens may have beenreferring to the handbook provision entitled "Punctuality/Time Cards,"which states, inter alia "We operate on a carefully planned schedule. Toinsure efficiency it is your responsibility to observe established workinghours."12 Blevens admitted that he would never "have walked off the jobwithout notifying management."404 S. S. KRESGE COMPANYanybody being fired for not calling in upon not returningfrom lunch, and that many repack employees whom hetalked to had never heard of it either. Emphasizing thispoint, Blevens said he could probably get a petition signedby 100 or more employees who would attest to havingnever heard of such a rule, and said that several repackemployees who had done the same thing had not beendischarged. Fisher replied that to his knowledge the rulehad not been violated with impunity since he had becomeplant manager, that employees had, in fact, been fired forviolating the rule, and that those employees who may haveviolated the rule but had not been discharged shouldmerely consider themselves lucky. Ralston said he, too, hadviolated the rule, and Fisher replied, "Nobody is goingback and checking on that now."During the conversation Fisher was holding the employ-ee handbook and, in addition, the aforementioned rulesheet. He said that Respondent was not using the hand-book any more. He acknowledged that the handbook ruleshad been in effect when he was first sent to the Lawrencedistribution center but implied that the rules on the rulesheet superseded the handbook rules. Blevens asked ifFisher would give him the new rules and Fisher made nocomment either way. 13On November 24, employee Leon Hattabaugh, alongwith approximately four other employees, spoke withCoffelt about the matter. Hattabaugh asked why Transuewas discharged, and Coffelt replied that Transue had goneto lunch and had not returned or called in. Hattabaughvolunteered that he had done the same thing on severaloccasions without any adverse consequences. Coffelt re-plied that he was not aware of such occurrences andHattabaugh suggested that Coffelt check the records,which Coffelt agreed to do. Later, after checking therecords, Coffelt told Hattabaugh that the records showedHattabaugh called in each time he left the premises withouta pass.1413 This particular matter, namely the publication of new work rules, wasalso mentioned by Coffelt to Transue during his aforementioned conversa-tion with Transue the morning of November 24. The record contains nofurther reference to the new rules and neither the General Counsel norcounsel for the Charging Party has advanced the contention that the matterhas some significance with regard to the instant proceeding. The record doesshow that, on November 16, Respondent's legal department in Troy,Michigan, furnished the Union with requested collective-bargaining infor-mation, and that, on December 14, the Union submitted counterproposalsto Respondent, at least one negotiating session having taken place inLawrence, Kansas, prior to that time. By letter dated January 3, 1977, theUnion was advised by Respondent's legal department that the employeehandbook "covers all of the written policies as well as rules ... at theLawrence Distribution Center" other than material previously provided theUnion, which material pertains to various types of insurance coverage foremployees.14 Hattabaugh acknowledged that the instances to which he was referringhad occurred several years previously under a different repack manager,Bob Wooten, and that there were no such occurrences while under Coffelt'ssupervision. Hattabaugh further testified that Wooten had instructed him tothereafter follow company procedure by calling in.is The bizarre nature of this rule is demonstrated by an occurrenceduring the summer when employees Leon Hattabaugh and Gary Prager leftthe premises for lunch and, the weather being conducive to activities otherthan work, decided to take the remainder of the afternoon off. About 44. The call-in rule and its prior enforcementRespondent's personnel manager, James Dickey, ex-plained the origins and parameters of the rule whichTransue had violated, admitting that the rule was notcontained in the employees' handbook or even formallyannounced to managers or supervisors. According toDickey, the rule was instituted in August 1973 pursuant toa determination of the then plant manager that walking offthe job without obtaining a pass from a supervisor orwithout otherwise notifying the supervisor warranted auto-matic dismissal unless the employee notified Respondentof his absence prior to the end of the shift.15The rationale for the rule is exceedingly vague. Dickeyinitially testified that the purpose of requiring the call-innotice was to provide sufficient notification to Respondentso that a replacement or substitute could be obtained toperform the work. Yet, the following question was posed bycounsel for the General Counsel, and answered by Dickey:Q. In terms of the operation of the plant, what isthe difference between an employee who leaves workon his lunch hour and does not return and does notcall, and an employee who leaves work on a lunch hourand calls in five minutes prior to the end of the shift.A. There would be no difference.The rule was further clarified by Dickey as follows:Q. (By Judge Wacknov) Now, in enforcing this rule...are mitigating circumstances taken into account,for example, the type of employee that the individualhappens to be and his attendance record with thecompany, the reason for walking off the job withoutnotice or without calling in, his length of service,whether or not he has had previous reprimands, thissort of thing, are these taken into account prior tomaking a decision as to whether those employeesshould be discharged for walking off the job?A. No, sir, they are not.16hours later, 5 minutes prior to the end of the shift, they phoned the plant notfor the specific purpose of calling in, but rather because they wanted to asksome friends to join them for a drink after work. Their supervisor, Coffelt,happened to answer the phone and inquired why they were absent fromwork. They replied that they were taking an extended lunch period andsimply did not feel like coming back to work that afternoon. Coffelt advisedthem that employees are required to phone Respondent when they leavework during the lunch break and do not intend to return, and added that hewould just consider the call to be the requisite call-in notification. They werenot disciplined in any manner for their conduct, and the matter was neverdiscussed with them by management. Dickey emphasized in his testimonythat, indeed, such was a correct application of the rule.16 The rule should be compared with the following rule included in theemployees' handbook:A 7TENDA NCEIf an employee finds that he or she cannot be on the job at the regulartime, the day shift employee should report the situation to thePersonnel Office before 9:30 a.m. daily or it will be considered a nocall-in for the day. It is the responsibility of each employee to see thatthis information is given to the operator by phoning 842-9600 (Nightshift personnel should call before 6:30 p.m.) Ifan employee is absent forthree days without calling in, employment will be terminated Excessive(Continued)405 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDickey acknowledged that Respondent had made adiligent search of its files for purposes of this proceeding inan effort to find any and all termination notices from thedate of hearing back to August 1973, when the rule wasallegedly first instituted, as evidence supporting Respon-dent's contention that the rule has, in fact, been similarlyenforced. Each of these termination notices, together withsupporting timecards, was received into evidence as a"business records" exception to the hearsay rule, eventhough the witness through whom the documents wereintroduced, Dickey, had no personal knowledge of thespecific circumstances surrounding the discharge of thevarious employees, with the exceptions of the discharge ofTransue and another employee, Dennis Seward. While thetermination notices primarily contain conclusionary lan-guage and do not therefore disclose with any specificity theprecise nature of the rule infraction or reason for thedischarge, nevertheless Dickey testified that the termina-tions reflected by the notices were effectuated undercircumstances similar or identical to those surroundingTransue's discharge.The records show that, since the inception of theautomatic termination rule, eight employees were terminat-ed for walking off the job17on the following dates: August3, 1973; May 6 and August 29, 1974; April 22, 1975; andApril 5, July 14, October 7, and November 23, 1976(Transue's discharge).Dickey testified that he alone made the decision toterminate Transue. Upon discovering that Transue had leftthe premises for lunch and had not thereafter returned towork or called in, Dickey then reported to Plant ManagerFisher that, pursuant to customary procedure, Transuewould have to be terminated. Upon making this decision,and apparently after obtaining Fisher's approval, Dickeyphoned Respondent's headquarters and confirmed thematter with an individual in charge of personnel andmanagement training. Dickey testified that since theadvent of the Union he had been instructed to consult withRespondent's home office in this manner as a standardprocedure, and that upon advising the main office of thesituation and the surrounding circumstances, the suggestedpersonnel action will customarily be allowed by headquar-ters if consistent with past practice.Analysis and ConclusionsGeneral Counsel and counsel for the Charging Partymaintain in their briefs that Respondent seized upon apretext to effectuate the discharge of Transue in an effortto rid itself of one known union adherent; and further, thatthe unjustified discharge of such an exemplary employee asTransue was designed to serve as a warning to all otheremployees that similar consequences may befall them as aresult of having supported the Union.absenteeism is also grounds for termination. (Excessive absenteeism isconsidered any time over 80 hours in a calendar year in addition to theregular 40 hours personal/sick time period.) [Emphasis supplied.]17 Of the eight employees so terminated, the records show that oneemployee was a temporary employee, two employees had worked forRespondent less than a month, and two employees were discharged undersomewhat different circumstances than Transue.In support of this argument both the General Counseland counsel for the Charging Party point out the incongru-ous nature of the unwritten automatic termination rulepursuant to which Transue was discharged when comparedwith the written attendance rule set forth above, which ruleexpressly allows 3 consecutive days of unexcused absencesprior to termination. Further, it is argued that the utterirrationality of the automatic termination rule is exempli-fied by Dickey's feeble attempt to justify the rule as beingnecessary to promote efficiency and productivity. Thus, itis obvious that an employee who calls in 5 minutes prior tothe end of the shift to report his absence, an allowableprocedure according to Dickey, is as unproductive andinefficient and has caused Respondent the same work-related problems as an employee who fails to call in at all.Yet, the former employee receives total absolution whilethe latter employee is automatically discharged regardlessof his past work record or any mitigating circumstances. Inagreement with the above argument of counsel, it doesindeed appear that there is precious little justification forthe automatic termination rule, particularly when appliedto an admittedly excellent employee such as Transue.However, the burden is upon the General Counsel toprove by the requisite preponderance of evidence thatTransue's discharge was occasioned by his union activityand/or the union activity of other employees, as alleged.This burden has not been met. There is no showing in therecord that Transue engaged in any union activity otherthan perhaps being among the majority of employees whocast votes for the Union in the representation election.'sThus, the record affirmatively shows that Transue did notsign a union authorization card or solicit signatures onauthorization cards; or even become a member of theUnion; or, so far as the record shows, engage in any otherform of union activity. If Transue was chosen as a vehiclefor expressing Respondent's antiunion sentiments to otheremployees, he was a poor choice indeed, as the otheremployees would reasonably draw no such invidiousconclusion from Transue's discharge. Further, under all thecircumstances, including the large employee complementinvolved herein, the 8-month intervening period betweenTransue's expression of his union sympathies and hisalleged unlawful discharge, the total absence of any otherform of union activity on the part of Transue, and the factthat Respondent is not alleged to have committed otherviolations of the Act at any time reasonably close to thedate of Transue's discharge, which matters could be usedto shed light upon the discharge, I find that the evidenceherein is insufficient to support the allegation of thecomplaint.It appears that Respondent, upon the advent of theUnion, commenced to more stringently enforce its previ-ously established call-in rule. Thus, the record shows thatof a total of eight employees who were discharged forwalking off the job since the rule was instituted in Augusti8 Transue's conversations with Supervisor Spear and Vice PresidentDunkle are detailed above. Both conversations occurred prior to theelection, and it may reasonably be assumed that, as a result of theconversation with Dunkle, Respondent became aware that Transue intend-ed to vote for the Union in the then forthcoming election. Coffeltspecifically denied that he was aware of Transue's sympathy toward orsupport of the Union.406 S. S. KRESGE COMPANY1973, four of the said discharges, including that of Transue,occurred after the advent of the Union, during which timeRespondent's headquarters in Troy, Michigan, was closelymonitoring Respondent's Lawrence, Kansas, warehouseoperations. Further, and concomitantly, Respondent ac-quired a new warehouse manager, Fisher, who acknowl-edged to employees that the rule had been ignored oroverlooked in the past but that such was no longer the caseunder his management.' However, there is no complaintallegation and insufficient record evidence that morestringent enforcement of the rule was discriminatorilymotivated. And even assuming, arguendo, an unlawfulmotive it would appear that any complaint allegation basedon this theory would be time-barred by Section 10(b) of theAct, the call-in rule being valid on its face and there beingno showing that Transue's discharge was occasioned byany factor other than enforcement by automatic dischargeof the previously established rule, and both the rule and itsenforcement by discharge apparently having been in effectmore than 6 months prior to the filing of the chargeherein.20On the basis of the foregoing, I find that Transue was notdischarged in violation of Section 8(aX3) and (1) of the19 The fact that the enforcement of the call-in rule by automaticdischarge, as explained above by Dickey, appears to be so obviouslyincongruous and inconsistent with Respondent's 3-day absentee rule, above,may provide an explanation for the call-in rule being overlooked bymanagement in the past.20 Wald Manufacmrng Company, 176 NLRB 839, 841 (1969), enfd. 426F.2d 1328 (C.A. 6, 1970).Act, as alleged, and therefore I shall dismiss the complaintherein.CONCLUSIONS OF LAW1. S. S. Kresge Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2. Truck Drivers and Helpers Local Union No. 696,affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America is alabor organization within the meaning of the Act.3. S. S. Kresge Company has not violated Section8(aX3) and (1) of the Act as alleged.Accordingly, upon the basis of the foregoing findings offact, conclusions of law, and the entire record, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER21The complaint is dismissed in its entirety.21 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.407